This is an appeal by the defendant from a judgment rendered against it in favor of the plaintiff.
The cause is submitted to this court for determination of one proposition, as follows:
"The court erred in submitting to the jury the question of whether or not there was a decline in the market from March 28th to March 29th, for the reason that there was no evidence to support plaintiff's claim to this effect. The evidence offered shows conclusively that there was no decline in the cattle market on March 29th, as compared with March 28th, and plaintiffs were entitled to no consideration as to that portion of their claim seeking damages for the alleged decline in the market."
We have carefully examined the record and find competent evidence to support the verdict of the jury and the judgment rendered thereon. Since there was some competent evidence of a decline in the market, the trial court did not err in submitting that question to the jury.
The judgment of the trial court is affirmed.
RILEY, C. J., CULLISON, V. C. J., and OSBORN and BUSBY, JJ., concur.